Case 1:19-cv-02463-LTB Document 1-3 Filed 08/29/19 USDC Colorado Page 1 of 7




                   FIRST MERCURY INSURANCE COMPANY

                                     V.

                           SUITE 152, INC., ET AL.

                               EXHIBIT 3 TO

                COMPLAINT FOR DECLARATORY JUDGMENT
Case 1:19-cv-02463-LTB Document 1-3 Filed 08/29/19 USDC Colorado Page 2 of 7
Case 1:19-cv-02463-LTB Document 1-3 Filed 08/29/19 USDC Colorado Page 3 of 7
Case 1:19-cv-02463-LTB Document 1-3 Filed 08/29/19 USDC Colorado Page 4 of 7
Case 1:19-cv-02463-LTB Document 1-3 Filed 08/29/19 USDC Colorado Page 5 of 7
Case 1:19-cv-02463-LTB Document 1-3 Filed 08/29/19 USDC Colorado Page 6 of 7
Case 1:19-cv-02463-LTB Document 1-3 Filed 08/29/19 USDC Colorado Page 7 of 7
